Citation Nr: 1035992	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  05-14 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral leg pain.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, including depression, claimed as secondary to bilateral 
leg pain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran, her father and her mother



ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to 
June 2000.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied service connection for bilateral leg pain 
and depression.  In February 2005, the Veteran submitted a notice 
of disagreement and subsequently perfected her appeal in 
April 2005.

In February 2009, the Veteran presented sworn testimony during a 
video conference hearing in Detroit, Michigan, which was chaired 
by the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the Veteran's claims file.

In March 2009, the Board remanded the Veteran's claims to the 
Appeals Management Center (AMC) for further evidentiary 
development, including obtaining outstanding treatment records, 
including a December 2004 VA examination report, and providing a 
new VA examination for the Veteran's bilateral leg pain claim.  
The Board is obligated by law to ensure that the AMC complies 
with its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the RO in Huntington, West 
Virginia sent the Veteran a letter in July 2009 requesting that 
she either submit or provide a signed consent to release 
information for any outstanding private treatment records.  The 
Veteran did not respond to this letter.  Additionally, the 
Huntington RO obtained the above-referenced December 2004 VA 
examination report.  The Veteran was also afforded a VA 
peripheral nerves examination in September 2009.  Accordingly, 
all remand instructions issued by the Board have been complied 
with and this matter is once again before the Board.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  
VA will notify the Veteran if further action on her part is 
required.


REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the Veteran's claims of 
entitlement to service connection for bilateral leg pain and an 
acquired psychiatric disorder, including depression, claimed as 
secondary to bilateral leg pain. 

The Board is cognizant of the fact that the Veteran's case has 
been in adjudicative status since 2005, and that it has been 
remanded in the past.  Consequently, the Board wishes to assure 
the Veteran that it would not be remanding this case again unless 
it was essential for a full and fair adjudication of her claims.

Initially, the Board observes that there may be outstanding 
service treatment records or personnel records that may be useful 
in deciding the claim.  Notably, the Veteran's service treatment 
records are marked "outpatient" and include a reference to in-
service inpatient psychiatric treatment at Keesler Medical Center 
in April 2000.  However, the service treatment records do not 
contain complete records from this inpatient treatment, only a 
single summary document.  Additionally, there are no personnel 
records, to include documents from the Veteran's discharge for a 
personality disorder, associated with the claims file.  Under the 
duty to assist, VA will make as many requests as are necessary to 
obtain relevant records from a Federal department or agency, to 
include the Department of Defense.  See 38 C.F.R. § 3.159(c)(2) 
(2009).  As such, on remand, the AMC must attempt to obtain any 
outstanding service treatment records and personnel records.

With regard to the Veteran's claim for service connection for 
bilateral leg pain, the Board finds the VA examinations of record 
are not adequate to decide the claim.  Neither the December 2004 
nor the September 2009 examiner provided a diagnosis for the 
Veteran's bilateral leg pain.  Rather both examiners concluded 
that the Veteran's bilateral leg pain was not the result of 
military service as she had no diagnosable leg disorder.  
However, the record includes an August 2004 letter from the 
Veteran's private physician, Dr. C. O. D., that indicates that 
the Veteran had been diagnosed with Achilles tendinitis.  Neither 
examiner addresses or refutes this previous diagnosis.  As such, 
the December 2004 and March 2009 VA examiners' opinions are not 
adequate to render a decision on entitlement to service 
connection for bilateral leg pain.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is 
adequate if it provides sufficient detail so that the Board can 
perform a fully informed evaluation of the claim).

With regard to the Veteran's claim for service connection for an 
acquired psychiatric disorder, the Board also finds that the VA 
examination of record is inadequate to decide the claim.  
Specifically, the April 2008 examination and July 2008 and 
September 2008 addendum opinions do not adequately discuss all 
possible theories of entitlement to service connection.  The 
record implies three possible theories of entitlement - direct 
service connection, aggravation of a pre-existing disability, and 
secondary service connection.  Although the examiner provided an 
opinion on secondary service connection with respect to the 
Veteran's complaints of bilateral leg pain, he did not adequately 
discuss direct service connection or aggravation of a pre-
existing psychiatric disability.  In this case, the Veteran was 
treated in service for psychiatric symptoms and diagnosed with 
adjustment disorder.  Although the examiner distinguished 
adjustment disorder from the Veteran's current diagnosis of 
dysthymia, he did not opine on whether the Veteran's exhibited 
in-service psychiatric symptoms could be related to her currently 
diagnosed dysthymia.  Additionally, an August 2008 communication 
from the Veteran indicated that she believes she may have had a 
pre-existing psychiatric disability or personality disorder that 
was aggravated by her military service.  The April 2008 VA 
examination, with July 2008 and September 2008 addendum opinions, 
does not discuss aggravation.  As such, the April 2008 VA 
examiner's opinion is not adequate to render a decision on 
entitlement to service connection for an acquired psychiatric 
disorder.  See Barr, supra.

As the United States Court of Appeals for Veterans Claims (Court) 
explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), 
the Board may consider only independent medical evidence to 
support its findings.  The Court went on to say that, if the 
medical evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, ordering a 
medical examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  See 
Colvin at 175.  For the reasons described above, the Veteran's 
claims of entitlement to service connection for bilateral leg 
pain and an acquired psychiatric disorder must be remanded for 
new VA examinations.

Further, the Board notes that the December 2004 VA examination 
report references several private treatment records, including 
from Dr. C. O. D. and Dr. B. J., that are not of record.  As this 
case is being remanded, the AMC should once again attempt to 
obtain these private treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file 
all outstanding service treatment records, 
including any inpatient psychiatric treatment 
records from Keesler Medical Center dated 
April 6, 2000 to April 11, 2000.  If, after 
making reasonable efforts, the AMC cannot 
locate these records, it must specifically 
document what attempts were made to locate 
the records, and indicate in writing that 
further attempts to locate or obtain any 
government records would be futile.  The AMC 
must then: (a) notify the Veteran of the 
records that it is unable to obtain; 
(b) explain the efforts VA has made to obtain 
that evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The Veteran must then be given an 
opportunity to respond.

2.  Contact the Veteran to obtain a release 
of information for any treatment records 
held by Dr. C. O. D., Dr. B. J., or any 
other facilities or providers identified by 
the Veteran.  If the Veteran returns a 
completed and signed release of information, 
the AMC should attempt to obtain these 
records and associate them with the claims 
file.

3.  The Veteran must be scheduled for a new VA 
examination to determine the nature and 
etiology of his bilateral leg pain.  The 
examiner must review pertinent documents in 
the Veteran's claims file in conjunction with 
the examination, and the examination report 
should reflect that such a review was 
conducted.  All indicated studies should be 
performed.  

The examiner must state whether the Veteran 
has a current bilateral leg disability and, 
if so, whether it is at least as likely as 
not that such a disability was caused or 
aggravated (permanently increased in severity 
beyond the natural progression of the 
disorder) by a disease or injury in service.  
The examiner must specifically discuss 
any diagnoses of record, including the 
August 2004 reference from Dr. C. O. D. 
to Achilles tendinitis.

It would be helpful if the examiner would use 
the following language, as may be appropriate: 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided.

4.  The Veteran must be scheduled for a new VA 
psychiatric examination to determine the 
nature and etiology of any acquired 
psychiatric disorder present.  The examiner 
must review pertinent documents in the 
Veteran's claims file in conjunction with the 
examination, and the examination report should 
reflect that such a review was conducted.  All 
indicated studies should be performed.  

The examiner must state whether it is at 
least as likely as not that the Veteran's 
current psychiatric disability was caused or 
aggravated (permanently increased in severity 
beyond the natural progress of the disorder) 
by a disease or injury in service.  If the 
examiner identifies any personality 
disorder(s), s/he should specifically comment 
on whether any other mental disorder exists 
that is superimposed upon the personality 
disorder(s).

It would be helpful if the examiner would use 
the following language, as may be appropriate: 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided.

5.  After completing the above actions and 
any other notification or development deemed 
necessary, the Veteran's claims of 
entitlement to service connection for 
bilateral leg pain and an acquired 
psychiatric disorder should be readjudicated.  
If either of the claims remains denied, a 
supplemental statement of the case should be 
provided to the Veteran and her 
representative.  After they have had an 
adequate opportunity to respond, this case 
should be returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of her claims.  Her 
cooperation in VA's efforts to develop her claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) 
(2009).

